 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     FAYSAL ALKHAYAT
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00188-LJO-SKO
12                    Plaintiff,                   STIPULATION TO CONTINUE
                                                   SENTENCING; ORDER
13   vs.
                                                   Date: January 21, 2020
14   FAYSAL ALKHAYAT,                              Time: 8:30 a.m.
                                                   Judge: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Grant Rabenn, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Faysal Alkhayat, that the sentencing
21   hearing currently scheduled for January 6, 2020, at 8:30 a.m. may be continued to January 21,
22   2020, at 8:30 a.m.
23          On November 25, 2019, Probation filed its initial Presentence Investigation Report
24   (“PSR”) pertaining to Mr. Alkhayat. See Dkt. #136. Sentencing is currently scheduled for
25   January 6, 2020. Undersigned counsel is in need of additional time in order to compile
26   documents and materials relevant for sentencing purposes. Undersigned counsel has a pre-
27   planned trip scheduled for the two weeks immediately preceding the current January 6, 2020
28   sentencing hearing. The government does not oppose this request. The January 21, 2020 date is a
 1   mutually agreeable date for both parties. As this is a sentencing hearing, no exclusion of time is
 2   necessary.
 3
 4                                                 Respectfully submitted,
 5                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 6
 7   Date: December 6, 2019                        /s/ Grant Rabenn
                                                   GRANT RABENN
 8                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 9
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Date: December 6, 2019                        /s/ Reed Grantham
                                                   REED GRANTHAM
13                                                 Assistant Federal Defender
                                                   Attorney for Defendant
14                                                 FAYSAL ALKHAYAT
15
16
17                                               ORDER
18           GOOD CAUSE APPEARING, the sentencing hearing set for Monday, January 6, 2020,
19   at 8:30 a.m. is continued to Tuesday, January 21, 2020, at 8:30 a.m.
20
     IT IS SO ORDERED.
21
22
         Dated:      December 9, 2019                       /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
23
24
25
26
27

28

     Alkhayat – Stipulation
     and Proposed Order
                                                      2
